       Case 1:19-cv-00450-JPW Document 23 Filed 06/25/20 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
PRINCIPAL LIFE INSURANCE     :  Civil No. 1:19-CV-00450
COMPANY,                     :
                             :
         Plaintiff,          :
                             :
         v.                  :
                             :
BETTY JANE BROOKS and ESTATE :
OF JOHN W. ALLEMAN, JR.,     :
                             :
         Defendants.         : Judge Jennifer P. Wilson
                          ORDER
     AND NOW, on this 25th day of June, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Plaintiff’s motion for default judgment (Doc. 19) is GRANTED IN PART

     AND DENIED AS MOOT IN PART.

  2. The motion for default judgment is granted to the extent that it seeks

     interpleader relief discharging Plaintiff of any further liability under the life

     insurance policy that was held by John W. Alleman, Jr. (“the policy”).

  3. The motion for default judgment is granted to the extent that Plaintiff seeks

     to deposit the benefit due under the policy into the court’s registry.

  4. The motion for default judgment is granted to the extent that Plaintiff seeks

     to recover its attorney’s fees and costs. Plaintiff is awarded attorney’s fees

     and costs in the amount of $6,880.31, which shall be deducted from the

     benefit due under the policy.

                                          1
     Case 1:19-cv-00450-JPW Document 23 Filed 06/25/20 Page 2 of 3




5. Within thirty days of Plaintiff’s receipt of this order, Plaintiff shall deposit

   the benefit due under the policy, minus Plaintiff’s attorney’s fees and costs,

   with the Clerk of Court.

6. The proceeds shall be deposited by the Clerk into the Registry of this court

   as soon as the business of the office allows, and the Clerk shall deposit these

   funds into the interest-bearing account established within the Court Registry

   Investment System (“CRIS”) administered by the Administrative Office of

   the United States Courts as Custodian, pursuant to Local Rule 67.1(b)(2).

7. The funds so invested in the interest-bearing CRIS fund shall remain on

   deposit until further notice of this Court at which time the funds, together

   with the interest thereon, shall be retrieved by the Clerk and redeposited into

   the non-interest bearing Registry of the Court for disposition pursuant to the

   further order of the Court.

8. Plaintiff shall serve a copy of this order upon the Clerk of Court and the

   Court’s Financial Section.

9. Upon its successful deposit of the proceeds due under the policy, Plaintiff

   shall be dismissed from this action. The court will effectuate the dismissal

   by separate order.




                                        2
     Case 1:19-cv-00450-JPW Document 23 Filed 06/25/20 Page 3 of 3




10. Because Plaintiff is entitled to interpleader, the motion for default judgment

   is denied as moot to the extent that it seeks default judgment against

   Defendant Brooks.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania




                                       3
